Citation Nr: 1416370	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (claimed as bilateral inversion deformity, bilateral foot condition).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for mood disorder.

5.  Entitlement to service connection for muscle strain groin, groin condition.

6.  Entitlement to service connection for skin rash, skin condition.

7.  Entitlement to service connection for right wrist condition.

8.  Entitlement to service connection for left wrist condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

The Veteran's appeal comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction now lies with the Atlanta, Georgia RO.  In January 2012, the Veteran failed to report for a scheduled Travel Board hearing at the Atlanta RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran failed to report for her original Travel Board hearing scheduled for January 31, 2012.  She was notified of this hearing date via letters dated December 30, 2011, and January 16, 2012, sent to her Atlanta, Georgia, address of record at the time.  In November 2013, the Veteran submitted a letter indicating that she had moved to Kansas City, Kansas, on December 21, 2011, and had not received notice of the hearing date until February 2012, when her mail was forwarded to her.  The Veteran requested that the RO reschedule her hearing, and that such hearing be held at the Atlanta, Georgia RO. 

The Board finds that the Veteran has provided good cause for failing to report for her scheduled January 2012 hearing.  The Board notes her request to be rescheduled for a Board hearing at the Atlanta, Georgia RO.  Accordingly, on remand, the Veteran should be scheduled for a Travel Board hearing at the Atlanta RO.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the Atlanta, Georgia, Regional Office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



